Please accept my sincere congratulations, Sir, on your
election. I am convinced that your solid academic
background and valuable experience as a statesman will
serve your country, Uruguay, well, and will strengthen
Latin America?s image.
I also congratulate the Secretary-General on the
excellent report he submitted to the General Assembly at
this fifty-third session. It is a document rich in profound
analysis and noteworthy proposals for these new times.
I am speaking on behalf of Venezuela before the
General Assembly of the United Nations at a time when my
Government?s term is drawing to a close, in just a few
months. Venezuela?s words are candid and sincere, for we
are ever at the ready to make our modest but solid
contribution to the establishment of stable friendship and an
effective and durable peace among all the peoples of the
world.
The century that is drawing to a close has left a deep
imprint on human history. Two gigantic wars nearly put
an end to our civilization?s impressive progress and,
above all, to the respect for human rights that is
fundamental to all progress. An unparalleled revolution
seemed destined to change decisively the face and destiny
of the world, and the end of that revolution was the most
striking and fortunate surprise the world has ever seen.
The world war that started in 1914 revealed to the
horror-stricken eyes of the world the human capacity for
evil and destruction. But it was followed by two decades
of lavishness and squandering that made people forget the
root causes of the conflagration. The attempt to create a
League of Nations awakened ideals and showed the way,
but it disintegrated when the thunder of cannons
announced the outbreak of the Second World War. The
subsequent post-war era, enriched by the bitter lessons of
experience, encouraged by suffering and inspired by the
ideals of peace and liberty, lived for five decades under
the threat of nuclear war. The terrible catastrophe
predicted as the inevitable result of the so-called cold war
remained at the forefront of the world?s concerns until the
memorable fall of the Berlin Wall, which opened the new
era in which humanity now finds itself.
For half a century peacekeeping has been a difficult
and sometimes agonizing task. Faith in ideals was not
enough to resolve the problems; what was needed was the
will and firm purpose, illuminated by experience.
The United Nations has undoubtedly played a very
important role in this peacekeeping task, despite all the
deficiencies and errors it could be accused of. It has been
the irreplaceable forum where all countries could talk to
each other, where all ideologies, all ethnic groups, all
political systems, could meet, without losing sight of the
goal of encouraging and fostering freedom everywhere
and of practising and promoting, by all legal means
possible, the democratic system, the only system that is
truly compatible with respect for human rights and the
free competition of all to govern. The Organization has
managed to keep its respected position, and today we
hope to be able to strengthen it further so as to work
firmly together to confront the new problems and
realities, something that will require ever greater efforts.
The century that is coming to an end has also been
a time of incredible transformations. Air travel, which had
10


been the dream of a few visionaries, has become an
everyday reality, and each hour thousands of people fly in
and out of airports around the globe. The great adventure
of space exploration has now left progress in air travel
behind, starting with man?s travels to the moon.
The very nature of the planet we live on has been the
object of comparisons that take us across infinite distances
in our thoughts about the basic nature of the universe. The
position of our solar system and the global unity we live in,
in relation to the whole cosmos, is a subject we are trying
more and more to define and penetrate.
Furthermore, in just a few short years, compared with
the span of history, the communications revolution has
made the world more unified, more interdependent, more in
need of standards and systems that cannot be imposed by
the most powerful, but must be the result of consensus,
with respect for each individual?s identity and right to life.
In today?s society we are fully conscious of the
infinite presence of what is large, but we also have a
precise idea of the importance of what is infinitely small.
The technological revolution has not left an iota of
knowledge untouched by its transforming impact. And those
who cultivate thought, pure science and art laboriously
search for new avenues, driven by a zeal that arises from
the progress already achieved in changing mankind?s way
of life.
We strongly favour the Secretary-General?s plans for
reform of the Organization. We are convinced that the
Security Council must be enlarged. The establishment of
the International Criminal Court represents an important
step in the juridical life of the international community. The
fight against drug trafficking and terrorism increasingly
requires that the international community become its centre
of coordination. These are delicate and demanding problems
that cannot be left to the individual actions of States,
however powerful. The international community therefore
faces an arduous task.
The fight against poverty has been one of the most
important aspects of international action in the last few
years. The World Summit for Social Development reflected
one of the priority concerns of the United Nations. The
ongoing activities of specialized agencies and the projects
of the United Nations Development Programme (UNDP)
mark out a clear path in the search for a solution to this
problem, a path that must be extended over the whole
surface of the Earth. We know full well that peace, true
peace, stable and permanent peace, requires justice, and that
justice is most truly expressed in social justice. This was
recognized by the victorious countries in the Treaty of
Versailles at the end of the First World War, and it was
also expressed in the Declaration of Philadelphia of 1944
by the belligerents about to triumph in the Second World
War. The fight against poverty is ever more necessary
and urgent, for the market economy and the current
globalization process cannot on their own respond to the
demands that social problems make on world leaders.
In addition to its positive aspects and the progress it
undeniably entails, the complex phenomenon we have
come to call globalization can also have progressively
negative effects on the emerging developing countries.
Faced with the world?s present imbalance, we must
therefore make a special point of emphasizing the harmful
effects of international financial speculation. The balance
of terror imposed by the cold war has been replaced by
a lack of financial discipline, by ruthless speculation that
is alien to the values of solidarity and ethics that should
prevail even in technology?s most sophisticated advances.
The poorest countries are the traumatized victims of this
reality, but the whole world community may be
threatened by this situation that will affect even the
advanced countries. No one can escape the consequences
of this situation. I therefore believe that today?s
international agenda must concentrate on this critical
point, giving it priority over other objectives that, though
also important, must give way to this indispensable
matter.
My country?s delegation to the United Nations has
set forth, first to the Group of 77 and then to the General
Assembly, the need to call a special meeting to study the
financing of developing countries. If financial assistance
to the developing countries is not addressed on a priority
basis, if the necessary resources are not forthcoming from
the World Bank and the International Monetary Fund, as
well as other agencies dealing with the basic aims of
development, globalization will not be as successful as we
could hope it to be.
The effects of the Asian crisis on Latin America
have resulted in the weakening of some currencies, a
significant downturn in the capital markets, rising internal
interest rates, restrictions to the obtention of external
credits and a rapid increase in the risk factors for many
emerging countries.
The visible effects of the phenomenon of
globalization have demonstrated the imperfections of the
international financial and monetary system, which has
11


recently been characterized by, inter alia, the sharp impact
of the participation of powerful financial groups and the
decisive actions of certain parties, such as the agencies that
assess risk, certain of which have become a worse threat
than the terrible forces of other times. The time is ripe to
encourage a better understanding between developed and
developing countries, all equally affected by financial
instability. Venezuela believes that financial and monetary
issues must have a permanent place on the agenda of the
United Nations system. To that end, the exchange of ideas
between the Organization and the international financial
institutions that make up the Bretton Woods system must be
encouraged and strengthened.
Fundamentally, globalization will depend on the
balance between rich and poor, between the more advanced,
the intermediately advanced and the least developed
nations, and on the application of equitable formulas to
alleviate the external debt burden referred to by the
Secretary-General in his report.
At the end of the twentieth century, there is no more
important objective than to steer the concern of the
international community in this direction. If measures are
not taken to put an end to the abuses of what His Holiness
John Paul II called savage capitalism, which gives rise,
with its excessive desire for profit, to unstable situations
that are transmitted with vertiginous speed to all the world?s
economic centres, we will have replaced the fear of nuclear
war with the threat of an economic and social catastrophe.
It is my view that in today?s globalized world, one of
the primary commitments of the community of nations,
working through and coordinated by the United Nations, is
to strengthen its resolve to prevent and correct unacceptable
imbalances, and to ensure the awareness and capacity of the
international financial mechanisms for facing contingencies.
In a few weeks, the people of Venezuela will go to the
polls to elect their new leaders. For 40 consecutive years,
at each constitutionally determined interval, the transfer of
power stipulated by the Constitution of the Republic has
been carried out. In shifting circumstances, the institution
of democracy has remained stable in an atmosphere of full
and absolute freedom. A difficult economic situation and
the winds of change that are blowing throughout the world
and are becoming stronger on the eve of a new millennium
have focused Venezuela?s political debate on the idea of
change. I am nevertheless convinced that, despite the
change Venezuela envisages, its people?s love for liberty
and democracy as the best system of government and its
commitment to fight for peace and understanding among
all nations will remain unaltered.
May I remind the Assembly that, although our fight
for political independence was perhaps the bloodiest of
the nineteenth century, we have not had a single violent
conflict with any other country since the birth of our
Republic. In international forums, Venezuela has
distinguished itself by its constant support for universal
peace and has always made its modest contribution to any
initiative in favour of justice and peace. That is why I can
assure the Assembly that the next Government of
Venezuela, whatever the electorate may decide, will
continue to follow the same path within the United
Nations. The Organization can rely on Venezuela for
anything relating to service to any and all human beings,
or to friendship, cooperation and peace among nations,
and anything required by the fight against crime, poverty,
drug-trafficking, terrorism, hatred, discrimination — all
the evils that have beset humanity. We trust that the
United Nations will always stand against those evils as a
shield against adversity and a beacon of hope.














